Citation Nr: 1014354	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  08-23 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than February 27, 
2001, for the grant of service connection for generalized 
anxiety disorder, based on clear and unmistakable error (CUE) 
in a December 1946 rating decision, for the purpose of 
accrued benefits. 


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from August to October 1944, 
and from February to November 1946.  He died in September 
2006, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of February 2007, which granted service connection for the 
cause of the Veteran's death, but denied an effective date 
earlier than February 27, 2001, for the grant of service 
connection for generalized anxiety disorder, based on CUE in 
a December 1946 rating decision, for the purpose of accrued 
benefits. 


FINDINGS OF FACT

1.  A December 1946 rating decision, which denied service 
connection for anxiety reaction, was supported by evidence 
then of record and prevailing legal authority; and any 
deficiencies did not manifestly change the outcome; the 
rating decision was not undebatably erroneous. 

2.  The Veteran's next claim, which resulted in a grant of 
service connection for generalized anxiety disorder, was 
received February 27, 2001. 


CONCLUSION OF LAW

An effective date earlier than February 27, 2001, for the 
grant of service connection for generalized anxiety disorder, 
based on CUE in a December 1946 rating decision, for the 
purpose of accrued benefits, is denied.  38 U.S.C.A. §§ 5110, 
5109A, 5121, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.105, 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that a December 1946 RO rating decision 
that denied service connection for an anxiety disorder was 
clearly and unmistakably erroneous.  As this decision is 
limited to the question of whether there was CUE in a prior 
action, which must be based on the record and law that 
existed at the time of the prior adjudication in question, 
the notice and duty to assist provisions of the law are 
inapplicable.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159; Livesay v. Principi, 15 Vet. App. 165, 1979 (2001) (en 
banc).  In this regard, "CUE claims are not conventional 
'appeals,' but rather are requests for revisions of previous 
decision[s]."  Disabled American Veterans (DAV) v. Gober, 
234 F.3d 682, 694 (Fed.Cir.2000) (citing Haines v. West, 154 
F.3d 1298, 1300 (Fed.Cir.1998)).  Thus, the Board the notice 
and assistance provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) are not applicable to this CUE claim.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159 (2009).

Evidence of record at the time of the December 1946 rating 
decision included service treatment records which show that 
the Veteran first entered onto active duty in August 1944, 
but was discharged in October 1944, by reason of 
unsuitability due to immaturity.  It was also noted that he 
was underage.  

The Veteran again entered onto active duty in February 1946.  
No entrance examination is of record.  He was hospitalized in 
the Sandia Base Dispensary on August 22, 1946, with a history 
that for the previous 3 weeks, he had become dizzy, and had 
headaches on intermittent occasions.  He had also been 
sleepwalking.  He was very concerned over his mental state.  
He had been caught asleep on guard duty on August 15, and had 
been threatened with court martial.  The initial impression 
was psychoneurotic disorder, anxiety reaction.  Initially, it 
was determined that the condition was in the line of duty.  

On August 28, 1946, the Veteran was transferred to Bruns 
General Hospital for psychiatric evaluation and treatment.  
He reported a history of having been nervous all his life, 
with periodic aggravation of his symptoms according to 
environment.  Reportedly he had been discharged from the 
Marines because of his nervousness.  He reenlisted in the 
Army in February 1946, thinking he would learn a trade and be 
less nervous, and he was also having trouble with his mother.  
He had been worse while in the service, and had typical 
symptoms of anxiety, such as termor, palpitations, sweating, 
and nocturnal anxiety, but also had many features of 
conversion of some of his anxiety at times.  He was severely 
incapacitated and upset.  The initial working diagnosis or 
impression was that he had anxiety reaction, chronic, severe, 
aggravated by service, manifested by tremor, anxiety, 
sweating, vertigo, dizziness, and also with conversion 
symptoms of sleepwalking, temporary blindness and paralysis, 
numbness and tingling.  The cause was undetermined, the 
predisposition maximal, and the stress minimal.  

Later, it was noted that with medication, occupational and 
physical therapy, and psychotherapy, the Veteran improved 
somewhat.  Some success was seen in developing his insight 
and lessening some of his symptoms, but it was obvious that 
his psychoneurosis was deep-seated and long-standing, and 
very resistant to therapy.  On September 19, 1946, the 
Veteran said that he thought he would get over his 
nervousness if he were out of the Army and with his wife.  He 
also said that for a long time he had heard voices talking to 
him although he realized it was just his imagination.  
Eventually, on October 7, 1946, the same doctor who had 
evaluated him on admission now concluded, with respect to 
line of duty, "No; EPTS."  The Veteran was ordered home to 
await discharge.   

The clinical record brief for Bruns General Hospital dated in 
October 1946 noted a diagnosis of anxiety reaction, chronic, 
severe, manifested by tremor, sweating anxiety, vertigo; also 
with conversion symptoms of sleepwalking, temporary 
blindness, and paralysis, numbness and tingling; 
predisposition maximal; stress minimal; incapacity marked.  
As to line of duty, it was noted "No, EPTS."  

On the Certificate of Disability for Discharge (CDD) Report 
of Board of Medical Officers dated in October 1946, it was 
noted that the Veteran was permanently unfit for military 
service because of anxiety reaction, chronic severe.  It was 
determined that he had become unfit for duty on August 22, 
1946, and that the date of onset was EPTS.  It was further 
noted that the condition was not "incurred in authorized or 
encouraged military activity," that it "existed prior to 
entering into service," that it was not "aggravated by 
active service," and that it was not "in line of duty."  

In his original compensation claim received in October 1946, 
the Veteran claimed service connection for psychoneurosis.  
He said he had had some nervousness before entering service, 
and severe nervousness began at Sandia Base in June 1946.  
Reportedly, he heard and saw things that were not there, was 
very nervous when excited, with restlessness and loss of 
sleep and appetite.  He said the nervousness caused weakness, 
and that stomach trouble and severe headaches may also be due 
to nervousness.  Dizziness and fainting spells began about 
April 1946.  

The RO denied the claim in December 1946, noting that the 
Veteran had earlier been discharged from service after 59 
days for "unsuitability due to immaturity."  He had been 
treated by a private physician in October 1945 for 
"weakness, pallor, and hypertension."  He had to be 
hospitalized during the first few months of service for 
nervousness, sleeping on the job, dizziness, headaches, 
sleepwalking, and tremulousness.  In August 1946, he was 
pronounced by the psychiatric service to be suffering from 
severe anxiety superimposed upon chronic neurotic traits and 
general inadequacy.  The rating board concluded that in view 
of the record of history of immaturity and general 
inadequacy, service connection for anxiety reaction was not 
warranted.

The Veteran did not appeal the December 1946 rating decision, 
and that decision is final.  38 U.S.C.A. § 7105 (West 2002).  
The "purpose of the rule of finality is to preclude 
repetitive and belated readjudication of Veterans' benefits 
claims."  Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 
2002).  There are only two exceptions to the rule of finality 
of VA decisions, i.e., challenges based on CUE in a prior, 
final decision (38 U.S.C.A. §§ 5109A, 7111), and reopened 
claims based on new and material evidence (38 U.S.C.A. 
§ 5108).  In this case, the claim was reopened and service 
connection was granted for generalized anxiety disorder in 
November 2001.  This decision addresses the challenge based 
on CUE in the December 1946 rating decision.

In April 2003, the Veteran's representative filed a claim of 
CUE in the December 1946 rating decision.  The claim was 
denied and an appeal perfected, but no final Board decision 
entered, prior to the Veteran's death in September 2009.  In 
September 2009, a claim of CUE in the December 1946 rating 
decision was filed on behalf of the appellant, who is the 
Veteran's surviving spouse, for accrued benefits purposes.  

Periodic monetary benefits to which a Veteran was entitled at 
the time of death, under existing ratings or decisions, or 
based on evidence in the file at the date of death, and due 
and unpaid, shall upon the death of the Veteran be paid to 
certain survivors including his surviving spouse.  
38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2009).  Evidence in 
the file at date of death means evidence in VA's possession 
on or before the date of the beneficiary' s death, even if 
such evidence was not physically located in the VA claims 
folder on or before the date of death.  38 C.F.R. § 
3.1000(d)(4); Hayes v. Brown, 4 Vet.App. 353 (1993).

The appellant contends that although there was clear and 
unmistakable evidence of pre-existence of a psychiatric 
disorder, the disability increased in service and there was 
no specific finding that the increase was due to natural 
progress.  The appellant argues that without a specific 
finding of natural progress, aggravation must be conceded, 
citing to Akins v. Derwinski, 1 Vet. App. 228 (1991); Sondel 
v. West, 13 Vet. App. 213 (1999); and Joyce v. Nicholson, 19 
Vet. App. 36 (2005).  The appellant states that these Court 
cases have held that the regulation, at the time, required an 
explicit finding, in writing, that the increase in the 
disease was a natural progression, to rebut the presumption 
of aggravation.  The appellant argues that the facts in this 
case are indistinguishable, and as the Veteran was 
hospitalized and discharged because of his condition, service 
connection should have been granted at the time, and CUE is 
shown.  

CUE is a very specific and rare kind of error; it is the kind 
of error of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  See, e.g., Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992).  To establish CUE in a prior, 
final decision, all three of the following criteria must be 
met:  (1) either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; and (2) the error must be undebatable; and (3) the 
error must be of the sort which, had it not been made, would 
have manifestly changed the outcome at the time it was made.  
Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); see, 
e.g., Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992).  

A Veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence (1) that the disability existed prior 
to service and (2) was not aggravated by service will rebut 
the presumption of soundness.  38 U.S.C.A. § 1111; Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.  
To satisfy the second requirement for rebutting the 
presumption of soundness, the government must show, by clear 
and unmistakable evidence, either that (1) there was no 
increase in disability during service, or that (2) any 
increase in disability was "due to the natural progression" 
of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 
(Fed. Cir. 2006).

The RO's December 1946 decision concluded that in view of the 
record and history of immaturity and general inadequacy, 
service connection for anxiety reaction was not warranted.  
The December 1946 notice of that determination informed the 
Veteran that it was not shown that he now had a disease or 
injury incurred in service in line of duty, or one that was 
aggravated thereby, to a 10 percent or more degree, as 
required by law before disability pension may be paid.  He 
was informed that service connection had not been established 
for nervousness.  

The RO cited to VR 1(a), Part I, Par. 1, in its decision.  As 
in effect at that time, Veterans Regulation (VR) 1(a), Part 
I,  I(a) provided that monetary benefits will be paid to 
persons suffering from disabilities "resulting from personal 
injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury or disease contracted or 
suffered in line of duty."  VR 1(a), Part I, paragraph I(b), 
provided that every person employed in the active military or 
naval services shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such active military or naval service.  VR 
1(a), Part I, paragraph I(d), provided that for the purposes 
of paragraph I (a) hereof [basic entitlement] a preexisting 
injury or disease will be considered to have been aggravated 
by active military service as provided for therein where 
there is an increase in disability during active service 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.

In this case, the 1946 RO determination did not contain a 
separately stated finding that any increase was due to 
natural progress.  In a decision entered after the Akins and 
Sondel decisions, however, the United States Court of Appeals 
for the Federal Circuit held that given the presumption of 
validity that attaches to RO decisions and the fact that in 
1945, the RO was not required to set forth factual bases for 
decision, in absence of evidence to contrary the RO is 
presumed to have made the requisite factual findings.  Pierce 
v. Principi, 240 F.3d 1348, 1355-56 (Fed. Cir. 2001); see 
also See Natali v. Principi, 345 F.3d 1375 (Fed. Cir 2004) 
(RO error not CUE where not outcome determinative).  In 
Joyce, the Court found that neither the earlier, final RO 
decision nor any medical evidence then in the record on 
appeal contained a specific finding of natural progress, in 
determining that the decision was not in accordance with law.  
Joyce, 19 Vet. App. at 52.  In contrast, in the instant case, 
as explained below, such a finding was incorporated, as a 
matter of law, in the CDD Medical Board's determination that 
the Veteran's condition was not in line of duty.  

The CDD Medical Board determined, in October 1946, that the 
Veteran's anxiety reaction was not in the line of duty, and 
that the condition EPTS.  As in effect at that time, Army 
Regulations provided that "the symbol EPTS denotes that the 
individual's reported disease or injury, or the conditions 
that effected his disease or injury, had their inception 
prior to his entrance into active Army service and were not 
aggravated by the Army service."  AR 40-1025, § I,  25 
(1944) (emphasis added).  

Further, as to "Line of duty for disease or injury," every 
disease, injury, and death of Army personnel as reported on 
any of the individual medical records was required to carry a 
statement as to whether such was incurred in line of duty.  
In determining line of duty on the basis of whether or not 
the condition existed prior to service or was aggravated by 
service, the regulations set forth a basic provision that 
"will be taken as the fundamental guide in establishing line 
of duty in such instances."  AR 40-1025, § III,  63 (1944).  
The basic provision read as follows:

Irrespective of length of service, an Army patient will 
be presumed to have been in sound condition upon 
entering active service, unless the disease or injury, 
or the conditions which brought about the disease, 
injury, or death, were noted on the patient's physical 
examination upon entrance into service, or unless clear 
and unmistakable evidence demonstrates that the injury 
or death, or the conditions which caused the disease, 
injury, or death, though not noted, existed prior to the 
patient's active service.  Further, even if the 
existence of the condition prior to entering active 
service has been established, only specific findings of 
"natural progress" of the disease or injury, based on 
well-established medical principles are able to overcome 
the presumption of service-aggravated.  

AR 40-1025, § III,  63(g)(2) (1944) (emphasis added).  

The regulations also contained a provision for recording the 
line of duty:  "Only one of two final entries can be made on 
line of duty:  'LD: Yes,' or 'LD: No,' qualified as 
prescribed below.  The determination of line of duty will be 
made in accordance with paragraphs 63 and 64."  AR 40-1025, 
§ III,  65 (1944).  (Paragraph 64 pertained to line of duty 
for operations, treatment-caused conditions, and 
pregnancies.)  The prescribed qualification pertinent in this 
case was that conditions which existed prior to service and 
were not aggravated by service were to be reported as "No, 
EPTS."  Id.

As can be seen, the military regulations in effect at the 
time both required a "specific finding" that any increase 
in severity was due to natural progress, to overcome the 
presumption of aggravation, in a line of duty "No, EPTS" 
determination, and precluded any explanatory material in the 
line of duty determination.  

Therefore, at the time of the RO's determination in December 
1946, the evidence of record included the service treatment 
records, which included a CDD Medical Board concluding that 
the Veteran's anxiety EPTS and was not aggravated by service 
and was not in the line of duty.  In order for the line of 
duty determination to have been reached, the medical 
evaluators in service were required, by regulation, to 
include, in their determination, a "specific finding" that 
any increase in disability was due to natural progression.  
Moreover, the regulation further dictated the manner in which 
the line of duty could be recorded; in the case of EPTS, 
either "Yes," or "No, EPTS."  Thus, the "specific 
finding" was not implicit, but, rather, was an explicit, 
legal condition precedent to the "No, EPTS" line of duty 
determination, and moreover would not have been separately 
stated.  

Thus, the evidence of record at the time of the RO's decision 
included the CDD finding that the Veteran's anxiety reaction 
"EPTS," was not aggravated by service, and was not in the 
line of duty.  The line of duty determination encompassed 
both clear and unmistakable evidence of preexistence, and a 
specific finding of natural progress, both of which were 
legal requirements for the conclusion, "No, EPTS" noted on 
the CDD report.  This conclusion was reached after a lengthy 
evaluation during a hospitalization which lasted 
approximately 6 weeks, and reflected a change from the 
initial impression that the condition was incurred in the 
line of duty, which had been noted before his specialized 
psychiatric hospitalization and treatment.  

Accordingly, despite any deficiencies there may have been in 
the October 1946 rating decision, the evidence of record at 
that time included a medical determination by the military 
doctors, who had evaluated him in detail, that the condition 
clearly and unmistakably existed prior to service, and was 
not aggravated by service.  Because the CDD Medical Board was 
bound by regulations in effect at the time of the Veteran's 
disability discharge from service, which required a specific 
finding of natural progress where a disability underwent an 
increase during service, in order for a line of duty 
determination of "No, EPTS," that finding is part of the 
line of duty determination.  Because that was an explicit 
requirement for the line of duty determination, the Board 
finds that the line of duty determination incorporated that 
finding.  In other words, unlike the facts in Joyce, it was 
not implicit in the line of duty determination; rather, it 
was an explicit legal component of reaching the "Line of 
Duty: No, EPTS" conclusion.  

Thus, the Board finds that because the evidence of record at 
the time of the December 1946 RO decision contained medical 
evidence rebutting the presumption of soundness and was based 
on a specific finding that any increase was due to natural 
progress, the legal requirements for the denial of the claim 
for service connection for anxiety reaction were met at the 
time of the decision.  Therefore, the absence of explicit 
commentary by the RO did not manifestly change the outcome.  
See Natali v. Principi, 345 F.3d 1375 (Fed. Cir 2004) (RO 
error not CUE where not outcome determinative).  Accordingly, 
there was no CUE in the December 1946 RO rating decision 
which denied service connection for anxiety reaction, and the 
appellant's CUE claim is therefore denied.  


ORDER

An effective date earlier than February 27, 2001, for the 
grant of service connection for generalized anxiety disorder, 
based on CUE in a December 1946 rating decision, for the 
purpose of accrued benefits, is denied. 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


